Exhibit 10.23

 

RESOURCES CONNECTION, INC.

2004 PERFORMANCE INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT (NETHERLANDS)

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated, by and
between Resources Connection, Inc., a Delaware corporation (the “Corporation”),
and (the “Grantee”) evidences the nonqualified stock option (the “Option”)
granted by the Corporation to the Grantee as to the number of shares of the
Corporation’s Common Stock first set forth below.

 

Number of Shares of Common Stock:1   Award Date: Exercise Price per Share:1  
Expiration Date:1,2 ten years from Award Date Vesting1,2    

 

The Option is granted under the Resources Connection, Inc. 2004 Performance
Incentive Plan (the “Plan”) and subject to the Terms and Conditions of
Nonqualified Stock Option (the “Terms”) attached to this Option Agreement
(incorporated herein by this reference) and to the Plan. The Option has been
granted to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. Capitalized terms
are defined in the Plan if not defined herein. The parties agree to the terms of
the Option set forth herein. The Grantee acknowledges receipt of a copy of the
Terms, the Plan and the Prospectus for the Plan.

 

“GRANTEE”

     

RESOURCES CONNECTION, INC.

a Delaware corporation

 

--------------------------------------------------------------------------------

       

Signature

  By:  

/s/ Kate W. Duchene

--------------------------------------------------------------------------------

    Print Name:   Kate W. Duchene     Title:   Chief Legal Officer and EVP of
Human Relations

 

CONSENT OF SPOUSE

 

In consideration of the Corporation’s execution of this Option Agreement, the
undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

 

--------------------------------------------------------------------------------

Signature of Spouse

 

 

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

1 Subject to adjustment under Section 7.1 of the Plan.

2 Subject to early adjustment under Section 4 of the Terms and Section 7.4 of
the Plan.



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1. Vesting; Limits on Exercise; Incentive Stock Option Status.

 

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.

 

•   Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

•   No Fractional Shares. Fractional share interests shall be disregarded, but
may be cumulated.

 

•   Minimum Exercise. No fewer than 1001 shares of Common Stock may be purchased
at any one time, unless the number purchased is the total number at the time
exercisable under the Option.

 

•   Nonqualified Stock Option. The Option is a nonqualified stock option and is
not, and shall not be, an incentive stock option within the meaning of Section
422 of the Code.

 

2. Continuance of Employment/Service Required; No Employment/Service Commitment.

 

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan.

 

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.

 

3. Method of Exercise of Option.

 

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

•   a written notice stating the number of shares of Common Stock to be
purchased pursuant to the Option or by the completion of such other
administrative exercise procedures as the Administrator may require from time to
time,



--------------------------------------------------------------------------------

•   payment in full for the Exercise Price of the shares to be purchased in
cash, check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Grantee, valued
at their Fair Market Value on the exercise date, provided, however, that any
shares initially acquired upon exercise of a stock option or otherwise from the
Corporation must have been owned by the Grantee for at least six (6) months
before the date of such exercise;

 

•   any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 

•   satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

 

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator.

 

4. Early Termination of Option.

 

4.1 Possible Termination of Option upon Change in Control. The Option is subject
to termination in connection with a Change in Control Event or certain similar
reorganization events as provided in Section 7.4 of the Plan.

 

4.2 Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 4.1 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation or a Subsidiary, the following rules
shall apply (the last day that the Grantee is employed by or provides services
to the Corporation or a Subsidiary is referred to as the Grantee’s “Severance
Date”):

 

•   other than as expressly provided below in this Section 4.2, (a) the Grantee
will have until the date that is 3 months after his or her Severance Date to
exercise the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

 

•   if the termination of the Grantee’s employment or services is the result of
the Grantee’s death, Total Disability (as defined below), or Retirement (as
defined below), then (a) the Grantee (or his beneficiary or personal
representative, as the case may be) will have until the date that is 12 months
after the Grantee’s Severance Date to exercise the Option, (b) the Option, to
the extent not vested on the Severance Date, shall terminate on the Severance
Date, and (c) the Option, to the extent exercisable for the 12-month period
following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 12-month period;



--------------------------------------------------------------------------------

•   if the Grantee voluntarily terminates his or her employment or services
(other than due to the Grantee’s death, Total Disability or Retirement), then
(a) the Grantee will have until the date that is 30 days after the Grantee’s
Severance Date to exercise the Option, (b) the Option, to the extent not vested
on the Severance Date, shall terminate on the Severance Date, and (c) the
Option, to the extent exercisable for the 30-day period following the Severance
Date and not exercised during such period, shall terminate at the close of
business on the last day of the 30-day period;

 

•   if the Grantee’s employment or services are terminated by the Corporation or
a Subsidiary for Cause (as defined below), the Option (whether vested or not)
shall terminate on the Severance Date.

 

For purposes of the Option, “Total Disability” means a “total and permanent
disability” within the meaning of Section 22(e)(3) of the Code and such other
disabilities, infirmities, afflictions, or conditions as the Administrator may
include.

 

For purposes of the Option, “Cause” means any act of theft, embezzlement, fraud,
dishonesty, gross negligence, repeated failure to perform assigned duties, a
breach of fiduciary duty to the Corporation or a breach of or deliberate
disregard of the applicable law or policy of the Corporation or any of its
Subsidiaries in any material respect, the unauthorized disclosure of any trade
secrets or confidential information of the Corporation, unfair competition with
the Corporation, inducement of any customer of the Corporation to break any
contract with the Corporation, or inducement of any principal for whom the
Corporation acts as agent to terminate such agency relationship. For purposes of
the Option, a termination of employment or services for Cause shall be deemed to
occur (subject to reinstatement upon a contrary final determination by the
Administrator) on the date when the Corporation or any of its Subsidiaries
delivers notice to the Grantee of Cause and shall be final in all respects on
the date the Grantee’s service is terminated. For purposes of this definition,
the Corporation includes any affiliate of the Corporation.

 

For purposes of the Option, “Retirement” means retirement with the consent of
the Corporation or any of its Subsidiaries from active service as an employee or
officer of the Corporation or any of its Subsidiaries on or after attaining (a)
age 55 with ten or more years of employment with the Corporation or any of its
Subsidiaries, or (b) age 65.

 

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 4.1. The Administrator shall be
the sole judge of whether the Grantee continues to render employment or services
for purposes of this Option Agreement.

 

5. Non-Transferability.

 

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.



--------------------------------------------------------------------------------

6. Securities Law Issues.

 

Unless (part of) the Option is exercised on the Expiration Date of the Option or
within a period of five business days in advance of the Expiration Date of the
Option (the “Exercise Date”), the Participant is not permitted to exercise (part
of) the Option while the Participant is in possession of material non-public
information about the Corporation which would affect the value of the Shares if
made public (voorwetenschap), as defined in article 46(2) of the Netherlands
Securities Act (Wet toezicht effectenverkeer 1995 or the “Wte 1995”).

 

Unless the Shares acquired upon exercise of the Option will be sold on the
Exercise Date - which intention the Participant will report to the Corporation
in writing two months before the Exercise Date - the Participant is not
permitted to sell the Shares acquired upon such exercise while the Participant
is in possession of material non-public information about the Corporation which
would affect the value of the Shares if made public (voorwetenschap), as defined
in article 46(2) of the Wte 1995.

 

7. Submission of personal data.

 

The Participant herewith gives consent to his/her employer, Resources Global
Professionals B.V., to submit his/her personal data to the Corporation.

 

8. Notices.

 

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 6.

 

9. Plan.

 

The Option and all rights of the Grantee under this Option Agreement are subject
to, and the Grantee agrees to be bound by, all of the terms and conditions of
the Plan, incorporated herein by this reference. In the event of a conflict or
inconsistency between the terms and conditions of this Option Agreement and of
the Plan, the terms and conditions of the Plan shall govern. The Grantee agrees
to be bound by the terms of the Plan and this Option Agreement (including these
Terms). The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.



--------------------------------------------------------------------------------

10. Entire Agreement.

 

This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Option Agreement may be amended pursuant to Section
8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

 

11. Governing Law.

 

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

 

12. Effect of this Agreement.

 

Subject to the Corporation’s right to terminate the Option pursuant to Section
7.4 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.

 

13. Counterparts.

 

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

14. Section Headings.

 

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.